DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of non-ester compounds in the reply filed on February 18, 2022 is acknowledged.
Search and examination were not extended to compounds and compositions comprising compounds bearing ester groups, as non-ester compounds and compositions were found not to be allowable.
The election requirement is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CA Registry No. [2139625-18-4]. In this compound, no double bond is present, n=0, p=1 and all of the R1 groups are H. Claims 9-14 recite intended use. In the absence of a specific definition of a “perfumery carrier” or a “perfumery base”, the presence of a solvent may .
Claims 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CA Registry No. [1999729-57-5]. 
In this compound, no double bond is present, n=0, p=0, the R1 groups on the beta carbon are H, and the R1 groups on the alpha carbon are ethyl and methyl. Claims 9-14 recite intended use. In the absence of a specific definition of a “perfumery carrier” or a “perfumery base”, the presence of a solvent may be inferred. Alternatively, it would have been obvious at the time of filing to make the compound in a solvent or to dissolve it in a solvent to obtain identifying spectral data.
Claims 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CA Registry No. [1339379-84-8]. In this compound, no double bond is present, n=0, p=0 and all of the R1 groups are H. Claims 9-14 recite intended use. In the absence of a specific definition of a “perfumery carrier” or a “perfumery base”, the presence of a solvent may be inferred. Alternatively, it would have been obvious at the time of filing to make the compound in a solvent or to dissolve it in a solvent to obtain identifying spectral data.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,676,500. The reference discloses cyclopentoxypivalaldehyde (col. 6, top). In this compound, no double bond is present, n=0, p=0, the beta R1 groups are H, and the alpha R1 groups are both methyl. Claims 9-14 recite intended use. In the absence of a specific definition of a “perfumery carrier” or a “perfumery base”, the presence of a solvent may be inferred. The compounds are disclosed as useful in perfumery at col. 3, .

Allowable Subject Matter
Claims 1-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the recitation of ester groups were deleted.
The following is a statement of reasons for the indication of allowable subject matter:  These claims require the presence of a double bond in the cyclopentyl moiety. The closest prior art of record, the references cited above, do not disclose or motivate the presence of a double bond in the ring.

No additional art has been cited with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761